STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     November 4, 2014
               Plaintiff-Appellee,

v                                                                    No. 316848
                                                                     Eaton Circuit Court
JARON HOWARD MORGAN,                                                 LC No. 12-020195-FC

               Defendant-Appellant.


Before: METER, P.J., and WHITBECK and RIORDAN, JJ.

PER CURIAM.

       Defendant, Jaron Morgan, appeals as of right his jury trial convictions of carrying a
concealed weapon (CCW), MCL 750.227, possession of a firearm by a felon (felon in
possession), MCL 750.224f, and possession of a firearm during the commission of a felony
(felony-firearm), MCL 750.227b. Defendant’s convictions stem from aiding and abetting his
brother, Jermaine Fowler (Fowler), murder the victim. The victim had stolen money from
defendant while he was incarcerated. From prison, the defendant told his brother where to find
the murder weapon.

        Defendant was sentenced as a fourth-offense habitual offender, MCL 769.12, to 44 to 360
months for CCW and felon in possession, respectively, and two years for felony-firearm. We
affirm.

                                     I. EVIDENTIARY ISSUES

        Defendant first contends that the trial court erred in failing to redact references to his
parole status from the recorded jailhouse phone calls wherein defendant was heard giving
instructions on where to find the gun used in the murder. Defendant has waived this issue.

        Before trial, plaintiff asked defendant if he wanted to request redaction of, or object to,
the references to his parole status in the jail calls. Defendant responded by offering a proposed
jury instruction, which instructed that while the jury would hear reference to his parolee status, it
could not consider it in deliberations. Defendant thereafter stipulated to the admission of the
phone calls, and the court read the aforementioned instruction.




                                                -1-
        As the Michigan Supreme Court has held, “[w]aiver has been defined as the intentional
relinquishment or abandonment of a known right.” People v Carter, 462 Mich. 206, 215; 612
NW2d 144 (2000) (quotation marks and citation omitted). “One who waives his rights under a
rule may not then seek appellate review of a claimed deprivation of those rights, for his waiver
has extinguished any error.” Id. Because defendant affirmatively agreed to the admission of the
tapes, with the disputed references, he waived appellate review of this issue. Nor do we find the
fleeting references to defendant’s parole status a sufficient basis to overturn the verdict. MRE
403; MCR 2.613.

                              II. SUFFICIENCY OF THE EVIDENCE

                                    A. STANDARD OF REVIEW

       Defendant next contends that his convictions were not supported with sufficient
evidence.1 We review de novo a challenge to the sufficiency of the evidence. People v Ericksen,
288 Mich. App. 192, 195; 793 NW2d 120 (2010). “In determining whether the prosecutor has
presented sufficient evidence to sustain a conviction, an appellate court is required to take the
evidence in the light most favorable to the prosecutor” to ascertain “whether a rational trier of
fact could find the defendant guilty beyond a reasonable doubt.” People v Tennyson, 487 Mich.
730, 735; 790 NW2d 354 (2010) (quotation marks and citations omitted). We resolve conflicts
of the evidence in favor of the prosecution, “and we will not interfere with the jury’s
determinations regarding the weight of the evidence and the credibility of the witnesses.” People
v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008). Circumstantial evidence and
reasonable inferences arising therefrom can constitute sufficient proof of the elements of a crime.
People v Allen, 201 Mich. App. 98, 100; 505 NW2d 869 (1993).

                            B. CARRYING A CONCEALED WEAPON

        The prosecutor advanced an aiding and abetting theory of defendant’s guilt. To support
an aiding and abetting theory, “the prosecution must show that (1) the crime charged was
committed by the defendant or some other person, (2) the defendant performed acts or gave
encouragement that assisted the commission of the crime, and (3) the defendant intended the
commission of the crime or had knowledge that the principal intended its commission at the time
he gave aid and encouragement.” People v Jackson, 292 Mich. App. 583, 589; 808 NW2d 541
(2011) (quotation marks and citation omitted). Aiding and abetting pertains to all forms of
assistance, including words or deeds that support, encourage, or incite the commission of the
crime. Id. As MCL 767.39 provides: “Every person concerned in the commission of an offense,
whether he directly commits the act constituting the offense or procures, counsels, aids, or abets
in its commission may hereafter be prosecuted, indicted, tried and on conviction shall be
punished as if he had directly committed such offense.” See also People v Moore, 470 Mich. 56,
70; 679 NW2d 41 (2004). As our Supreme Court has explained:



1
    Defendant also raises a sufficiency challenge in his Standard 4 brief.


                                                  -2-
              A defendant is criminally liable for the offenses the defendant specifically
       intends to aid or abet, or has knowledge of, as well as those crimes that are the
       natural and probable consequences of the offense he intends to aid or abet.
       Therefore, the prosecutor must prove beyond a reasonable doubt that the
       defendant aided or abetted the commission of an offense and that the defendant
       intended to aid the charged offense, knew the principal intended to commit the
       charged offense, or, alternatively, that the charged offense was a natural and
       probable consequence of the commission of the intended offense. [People v
       Robinson, 475 Mich. 1, 15; 715 NW2d 44 (2006).]

        Carrying a concealed weapon prohibits a person from carrying “a pistol concealed on or
about his or her person, or, whether concealed or otherwise, in a vehicle operated or occupied by
the person, except in his or her dwelling house, place of business, or on other land possessed by
the person, without a license to carry the pistol as provided by law and if licensed, [he] shall not
carry the pistol in a place or manner inconsistent with any restrictions upon such license.” MCL
750.227(2).

        Defendant contends that he had no reason to know that his brother would transport the
gun in a car, or conceal it. However, on appeal, defendant admits that there was evidence he
“knew [his brother] wanted a gun and was looking” for the victim and defendant “was aware that
[his brother] was being driven around Lansing[.]” A logical inference from these facts is that, in
directing Fowler to a gun while knowing Fowler was driving around looking to confront the
victim, defendant aided and abetted his brother’s commission of CCW. The evidence was
sufficient to sustain defendant’s conviction.

                                  C. FELON IN POSSESSION

        Sufficient evidence also existed for the felon in possession conviction. In order to prove
felon in possession, the prosecution had to prove that defendant aided and abetted his brother’s
possession of a firearm, and his brother had been convicted of a specified felony. MCL
750.224f(2).

        Defendant’s brother was convicted of a controlled substance offense, which is a specified
felony pursuant to MCL 750.224f(10)(b). This precluded him from possessing a firearm for a
five year period. Defendant contends that while he may have known Fowler had been to prison,
that does not translate to knowing Fowler was ineligible to possess a firearm.

       However, defendant knew that his brother had been in and out of prison and was
becoming increasingly angry at the victim for stealing defendant’s property. Defendant was
aware that his brother was looking to confront the victim. Armed with this knowledge,
defendant directed his brother to the location of the pieces of a disassembled gun. He
encouraged his brother to confront the victim and recover his property. After obtaining the gun,
defendant’s brother approached the victim, drew the gun, and fatally shot him.

       Under these circumstances, the jury could reasonably conclude that defendant aided and
abetted his brother in committing the crime of felon in possession. It was reasonable for the jury
to conclude that defendant, as the shooter’s brother, was aware of his brother criminal

                                                -3-
background and ineligibility to possess a firearm. The jury also was reasonable in concluding
that defendant’s instructions led his brother to the gun, which resulted in Fowler’s possession of
a firearm. As defendant concedes on appeal, “it is a fair inference that [defendant] was directing
Mr. Fowler to the magazine and pistol in” the house.

                                    D. FELONY-FIREARM

        To the extent that defendant challenges his felony-firearm conviction, we find no basis
for reversal. MCL 750.227b prohibits persons from using a firearm during the commission of a
felony. “At its core, felony-firearm is a possessory offense.” People v Goree, 296 Mich. App.
293, 302; 819 NW2d 82 (2012). In order to establish that a defendant aided and abetted a
felony-firearm offense, the prosecution must prove: (1) a person violated the felony-firearm
statute; (2) defendant performed acts or gave encouragement that assisted in the commission of
the felony-firearm violation; and (3) “defendant intended the commission of the felony-firearm
violation or had knowledge that the principal intended its commission at the time that the
defendant gave aid and encouragement.” People v Moore, 470 Mich. 56, 70-71; 679 NW2d 41
(2004).

        In furnishing his brother with information about the location of a gun, defendant provided
the means by which his brother murdered the victim. Defendant also encouraged his brother to
confront the victim regarding the victim’s alleged theft of defendant’s property. From such facts,
the jury could reasonably conclude that defendant aided and intended the commission of the
felony-firearm, as he directed his felon brother to obtain the gun while driving around Lansing to
confront the victim.

                           III. NEWLY DISCOVERED EVIDENCE

       Lastly, defendant requests a remand for the trial court to hold an evidentiary hearing
based on newly discovered evidence. Of initial significance is that we have previously denied
defendant’s request for a remand, and defendant merely asserts the same grounds as he did in his
motion. See People v Morgan, unpublished order of the Court of Appeals, entered April 25,
2011 (Docket No. 316848). Nor is there any merit to defendant’s argument.

       The evidence defendant relies on is from an individual—“Damien Lee Long,” aka
“Debo”2—who claims that he took the gun from the house before the shooting. This evidence
supposedly undermines the testimony of Bethany Brockwell, who claimed that Fowler entered
the house and retrieved two parts of a gun.

       First, defendant has offered no argument why with “reasonable diligence” he could not
“have discovered and produced the evidence at trial[.]” People v Cress, 468 Mich. 678, 692; 664


2
 While defendant refers to this individual with the surname “Long,” the signature of the affidavit
appears to state “Lang,” and the prosecution asserts that this individual is named “Damien Lee
Lang.” In order to avoid confusion, we will refer to this individual as “Lang.”


                                               -4-
NW2d 174 (2003). “An appellant may not merely announce his position and leave it to this
Court to discover and rationalize the basis for his claims, nor may he give only cursory treatment
with little or no citation of supporting authority.” People v Payne, 285 Mich. App. 181, 195; 774
NW2d 714 (2009) (quotation marks and citation omitted).3

        Furthermore, this new evidence does not make a different result probable on retrial.
Cress, 468 Mich. at 692. The fact that Lang now claims to have taken a gun from the residence
does not undermine Brockwell’s testimony. It could very well be that there were multiple guns
in the home. Moreover, this evidence does nothing to undermine the actual basis for defendant’s
convictions, namely, that he instructed his brother on the whereabouts of a gun in order to aid
and abet the murder of the victim. The fact that Fowler may have obtained a different gun than
the specific one defendant directed him to is immaterial. The relevant evidence, that remains
undisturbed, is that defendant instructed his brother to retrieve a gun and confront the victim.4

        Thus, defendant has not established the essential elements under Cress, and is not entitled
to an evidentiary hearing under MCR 7.211(C)(1).

                                       IV. CONCLUSION

        Defendant’s convictions were supported with sufficient evidence.        Defendant is not
entitled to a remand based on newly discovered evidence. We affirm.




                                                            /s/ Patrick M. Meter
                                                            /s/ William C. Whitbeck
                                                            /s/ Michael J. Riordan




3
 Nor does defendant provide any support for his assertion, in his Standard 4 brief, that “it is
obvious, the prosecution withheld exculpatory or impeaching evidence from the defense[.]”
4
  In his Standard 4 brief, defendant generally contends that Brockwell’s testimony was not
credible because she made a deal with the prosecution in exchange for testifying. However, this
evidence was produced at trial, and the court instructed the jury that it may consider Brockwell’s
agreement when assessing her credibility. We defer to the trier of fact’s credibility
determinations. People v Hardiman, 466 Mich. 417, 431; 646 NW2d 158 (2002). Nor does
defendant demonstrate a basis for reversal regarding the prosecution “allowing” Brockwell’s
testimony to go uncorrected.


                                                -5-